Case 2:19-cv-00854-WSH Documenb47-3 Filed 11/27/19 Page 1Tefn,

Proof of Publication of Notice in Pittsburgh Post-Gazette
Under Act No 587, Approved May 16, 1929, PL 1784, as last amended by Act No 409 of September 29, 1951

 

 

Commonwealth of Pennsylvania, County of Allegheny, ss __K. Flaherty , being duly sworn, deposes and says that the
Pittsburgh Post-Gazette, a newspaper of general circulation published in the City of Pittsburgh, County and Commonwealth aforesaid, was
established in 1993 by the merging of the Pittsburgh Post-Gazette and Sun-Telegraph and The Pittsburgh Press and the Pittsburgh Post-
Gazette and Sun-Telegraph was established in 1960 and the Pittsburgh Post-Gazette was established in 1927 by the merging of the
Pittsburgh Gazette established in 1786 and the Pittsburgh Post, established in 1842, since which date the said Pittsburgh Post-Gazette has
been regularly issued in said County and that a copy of said printed notice or publication is attached hereto exactly as the same was
editions and issues of the said Pittsburgh Post-Gazette a

printed and published in the regular
newspaper of general circulation on the following dates, viz:

21 of November, 2019

Affiant further deposes that he/she is an agent for the PG Publishing Company, a corporation and publisher of the Pittsburgh Post-Gazette,
that, as such agent, affiant is duly authorized to verify the foregoing statement under oath, that affiant is not interested in the subject matter
of the afore said notice or publication, and that all allegations in the foregoing statement as to time, place and character of publication are

 

 

 

 

 

 

me COPY OF NOTICE
My he xs OR PUBLICATION
Cog oy UNITED STATES
d PG Publishing’Gémpany DISTRICT COURT
Sworn t subscribed béfore me this day of: FOR THE WESTERN
November 21, 2019 DISTRICT OF
PENNSYLVANIA
Civil Action No.
2:19-cv-0854
nee — RYAN S, SEIFERT
\,
[ ALTERNATIVE ENERGY
ECan HOLDINGS, LLC; KEVINT
Commonwealth of Pennsylvania - Notary Seal CARNEY: THE IREY GROUP,
Elizabeth R. Chmura, Notary Public LLC: ROBERT IREY" JONATHAN
{ Allegheny County im '
| e FREEZE: DODARO, MATTA &
| My commission expires February 8, 2022 ~
| Commission number 1326781 CAMBEST, PC; and STEVEN
“ambe™, Pennsylvania Association of Notaries wud sen AND
COMPLAINT
; To. Jonathan Freeze
STATEMENT OF ADVERTISING COSTS A fawsuit has been fled
Law Office of Scott Lane, LLC against YOU. within 21. days
P.O. Box 368 after publication ofthis notice,
ngomar Pennsylvania 15127 you must serve on the Plaintif
EXHIBIT an answer or motion under
Rule 12 of the Federal Rules ot
CS — Civil Procedure. The answer
To PG Publishing Company and motion must be served
on the Plaintis attorneys
Total $279.50 i ae
that ff you fal to do so the
‘ ‘ - case may proceed without
Publisher's Receipt for Advertising Costs you and a judgement may be
PG PUBLISHING COMPANY, publisher of the Pittsburgh Post-Gazette, a newspaper entered against you witnout
of general circulation, hereby acknowledges receipt of the aforsaid advertising and el ral Wu
publication costs and certifies that the same have been fully paid. may ‘Ose money y property
Office PG Publishing Company, a Corporation, Publisher of or other nights important to
2201 Sweeney Drive Pittsburgh Post-Gazette, a Y Circulation you. scot Lane Fa
CLINTON, PA 15026 Semel J. Arbutina , OA.
Phone 412-263-1338 By Lif Law Office of Scott Lane, LLC
~e” PO, Box 368
I hereby certify that the foregoing is the original Proof of Publication and receipt for the Advertising costs in the Ingomar, PA 15127
subject matter of said notice.

 

 

Attorney For

 
Case 2:19-cv-00854-WSH DocumeNnbd47-3 Filed 11/27/19 Page 2letm,

Proof of Publication of Notice in Pittsburgh Post-Gazette
Under Act No 587, Approved May 16, 1929, PL 1784, as last amended by Act No 409 of September 29, 1951

 

Commonwealth of Pennsylvania, County of Allegheny, ss __K. Flaherty , being duly sworn, deposes and says that the
Pittsburgh Post-Gazette, a newspaper of general circulation published in the City of Pittsburgh, County and Commonwealth aforesaid, was
established in 1993 by the merging of the Pittsburgh Post-Gazette and Sun-Telegraph and The Pittsburgh Press and the Pittsburgh Post-
Gazette and Sun-Telegraph was established in 1960 and the Pittsburgh Post-Gazette was established in 1927 by the merging of the
Pittsburgh Gazette established in 1786 and the Pittsburgh Post, established in 1842, since which date the said Pittsburgh Post-Gazette has
been regularly issued in said County and that a copy of said printed notice or publication is attached hereto exactly as the same was
printed and published in the regular editions and issues of the said Pittsburgh Post-Gazette a
newspaper of general circulation on the following dates, viz:

21 of November, 2019

Affiant further deposes that he/she is an agent for the PG Publishing Company, a corporation and publisher of the Pittsburgh Post-Gazette,
that, as such agent, affiant is duly authorized to verify the foregoing statement under oath, that affiant is not interested in the subject matter
of the afore said notice or publication, and that all allegations in the foregoing statement as to time, place and character of publication are

true.
COPY OF NOTICE

“Vy YI ey A OR PUBLICATION
Se UNITED STATES

Oa
C46 Publishing confi DISTRICT COURT

 

 

 

 

 

Sworn to and subscribed beforéne this day of: FOR THE WESTERN
November 21, 2019 DISTRICT OF
PENNSYLVANIA
Civil Action No.
Wwi\ MK 704-054
- RONALD C, SCHMEISER
Vv,
| ALTERNATIVE ENERGY
_ HOLDINGS, LLC: KEVINT
* Commonwealth of Pennsylvania - Notary Seal | CARNEY: ROBERT IREY;
, Elizabeth R. Chmura, Notary Public JONATHAN FREEZE: DODARO,
‘ Allegheny County MATTA & CAMBEST, PC. DMC
| My commission expires February 8, 2022 BRADLEY’ MICHAEL J
Commission number 1326781 WANAMOND and STEVEN
\Membe*, Pennsylvania Association of Notaries TOPRANI .
NOTICE OF SUMMONS AND
. COMPLAINT
STATEMENT OF ADVERTISING COSTS To: Jonathan Freeze
Law Office of Scott Lane, LLC A feweuit has beer fled
P.O. Box 368 against you. Within 21 days
Ingomar Pennsylvania 15127 after publication of this notice,
you must serve onthe Plintf
an answer or motion under
cs Rule 12 of the Federal Rules of
To PG Publishing Company Civ Procedure. The answer
and e se be saved
7 on the Plantifs attomeys
Total $286.00 whose tas ae aidesses
are below. You are wemed
‘ ‘ eos that if you ‘ali to do so the
Publisher's Receipt for Advertising Costs case may proceed wihout
PG PUBLISHING COMPANY, publisher of the Pittsburgh Post-Gazette, a newspaper you and a judgement may be
of general circulation, hereby acknowledges receipt of the aforsaid advertising and ny eee
publication costs and certifies that the same have been fully paid. requested bythe plan. You
Office PG Publishing Company, a Corporation, Publisher of may lose money oF property
2201 Sweeney Drive Pittsburgh Post-Gazette, a Newspaperpf General Circulation = nights important to
CLINTON, PA 15026 Ye santo
Phone 412-263-1338 By high ~~ Sooit A. Lane, Eq
f Law Office of Scott Lane, LLC
I hereby certify that the foregoing is the original Proof of Publication and receipt for the Advertising costs in the PO, Box 368

subject matter of said notice. Ingomar, PA 15127

 

 

Attorney For

 
Case 2:19-cv-00854-WSH Documené.47-3 Filed 11/27/19 Page Fem

Proof of Publication of Notice in Pittsburgh Post-Gazette
Under Act No 587, Approved May 16, 1929, PL 1784, as last amended by Act No 409 of September 29, 1951

 

 

Commonwealth of Pennsylvania, County of Allegheny, ss _K. Flaherty , being duly sworn, deposes and says that the
Pittsburgh Post-Gazette, a newspaper of general circulation published in the City of Pittsburgh, County and Commonwealth aforesaid, was
established in 1993 by the merging of the Pittsburgh Post-Gazette and Sun-Telegraph and The Pittsburgh Press and the Pittsburgh Post-
Gazette and Sun-Telegraph was established in 1960 and the Pittsburgh Post-Gazette was established in 1927 by the merging of the
Pittsburgh Gazette established in 1786 and the Pittsburgh Post, established in 1842, since which date the said Pittsburgh Post-Gazette has
been regularly issued in said County and that a copy of said printed notice or publication is attached hereto exactly as the same was
printed and published in the regular editions and issues of the said Pittsburgh Post-Gazette a
newspaper of general circulation on the following dates, viz:

21 of November, 2019

Affiant further deposes that he/she is an agent for the PG Publishing Company, a corporation and publisher of the Pittsburgh Post-Gazette,
that, as such agent, affiant is duly authorized to verify the foregoing statement under oath, that affiant is not interested in the subject matter
of the afore said notice or publication, and that all allegations in the foregoing statement as to time, place and character of publication are

true.

 

 

 

 

 

 

K COPY OF NOTICE
lp MoT OR PUBLICATION
\ Se UNITED STATES
Lee Combayh DISTRICT COURT
Sworn to an scribed beforétne this day of: FOR THE WESTERN
November 21, 2019 DISTRICT OF
PENNSYLVANIA
Civil Action No.
Ye DONALD V; PORRECA
V.
( ALTERNATIVE ENERGY
a HOLDINGS, LLC; KEVINT,
Commonwealth of Pennsylvania - Notary Seal CARNEY, ROBERT REY:
Elizabeth R. Chmura, Notary Public JONATHAN FREEZE: DODARO,
| ~ Allegheny County MATTA CANBEST PC: DNC
; My commission expires February 8, 2022 HEI, Fi,
Commission number 1326781 BRADLEY; MICHAEL J
Vambe-, Pennsylvania Association of Notaries HAMMOND; and STEVEN M.
: TOPRAN!
NOTICE OF SUMMONS AND
COMPLAINT
STATEMENT OF ADVERTISING COSTS To: Jonathan Freeze
Law Office of Scott Lane, LLC A laweut has been fled
Ingomar Pennsylvania 15127 publication ofthis notice
you must serve on the Plaintif
an answer or motion. under
5 5 Rule 12 of the Federal Rules of
To PG Publishing Company Civ Procedure. The answer
and lg te be served
on the Plaintfis attomeys
Total $286.00 wiv temesard alee
are below. You are warned
. . that ff you fall to do so the
Publisher's Receipt for Advertising Costs case may proceed without
PG PUBLISHING COMPANY, publisher of the Pittsburgh Post-Gazette, a newspaper you and a judgement may be
of general circulation, hereby acknowledges receipt of the aforsaid advertising and it Oe
publication costs and certifies that the same have been fully paid. requested by the olin OL
Office PG Publishing Company, a Corporation, Publisher of may lose money or property
2201 Sweeney Drive Pittsburgh Post-Gazette, a Newspaper pf General Circulation 7 ae nights important fo
CLINTON, PA 15026 iby a. nebtine
Phone 412-263-1338 By Like a Scott A Lane, Esq.
cf Law Office of Scott Lane, LLC
I hereby certify that the foregoing is the original Proof of Publication and receipt for the Advertising costs in the PO. Box 368
subject matter of said notice. Ingomar, PA 15127

 

 

Attorney For

 
Case 2:19-cv-00854-WSH Document.47-3 Filed 11/27/19 Page Ter

Proof of Publication of Notice in Pittsburgh Post-Gazette
Under Act No 587, Approved May 16, 1929, PL 1784, as last amended by Act No 409 of September 29, 1951

 

Commonwealth of Pennsylvania, County of Allegheny, ss __K. Flaherty , being duly sworn, deposes and says that the
Pittsburgh Post-Gazette, a newspaper of general circulation published in the City of Pittsburgh, County and Commonwealth aforesaid, was
established in 1993 by the merging of the Pittsburgh Post-Gazette and Sun-Telegraph and The Pittsburgh Press and the Pittsburgh Post-
Gazette and Sun-Telegraph was established in 1960 and the Pittsburgh Post-Gazette was established in 1927 by the merging of the
Pittsburgh Gazette established in 1786 and the Pittsburgh Post, established in 1842, since which date the said Pittsburgh Post-Gazette has
been regularly issued in said County and that a copy of said printed notice or publication is attached hereto exactly as the same was

printed and published in the regular editions and issues of the said Pittsburgh Post-Gazette a
newspaper of general circulation on the following dates, viz:

21 of November, 2019
Affiant further deposes that he/she is an agent for the PG Publishing Company, a corporation and publisher of the Pittsburgh Post-Gazette,
that, as such agent, affiant is duly authorized to verify the foregoing statement under oath, that affiant is not interested in the subject matter

of the afore said notice or publication, and that all allegations in the foregoing statement as to time, place and character of publication are
true.

A

 

 

 

 

 

 

 

f > COPY OF NOTICE
BG er OR PUBLICATION
leg elo EZ UNITED STATES
( PG Publishing come DISTRICT COURT
Sworn to an Scribed before hfe this day of: FOR THE WESTERN
November 21, 2019 DISTRICT OF
PENNSYLVANIA
Civil Action No.
UL 2:19-V-0854
S MICHAEL K. GELLER
v
ALTERNATIVE ENERGY
HOLDINGS, LLC; KEVIN T.
5 5; =o CARNEY, ROBERT IREY
nwealth of Pennsylvania - i ' '
Sotleabern R chmura, NowrePublic JONATHAN FREEZE: DODARO,
' Allegheny County MATTA & CAMBEST, PC; DMC
My commission expires February 8, 2022 BRADLEY: MICHAEL J.
| Commission number 1326781 HAMMOND: and STEVEN M
“ambe”, Pennsylvania Association of Notaries TOPRANI ‘
NOTICE OF SUMMONS AND
, COMPLAINT
STATEMENT OF ADVERTISING COSTS To: Jonathan Freeze
Law Office of Scott Lane, LLC A lawsuit has been filed
P.O. Box 368 against you. Within 21. days
Ingomar Pennsylvania 15127 after publication of this notice,
yous seve on te Pint
an answer or motion under
— Rule 12 of the Federal Rules of
To PG Publishing Company Civil Procedure. The answer
and ig a be served
> on the Plaintifs attomeys
Total $286.00 whose names and adkteses
afe below. You are wemiec
. “ a that if you fall to do so the
Publisher's Receipt for Advertising Costs case may proceed without
PG PUBLISHING COMPANY, publisher of the Pittsburgh Post-Gazette, a newspaper edb gala
of general circulation, hereby acknowledges receipt of the aforsaid advertising and fas ek te rl
publication costs and certifies that the same have been fully paid. requested by the lan. You
Office PG Publishing Company, a Corporation, Publisher of may lose money oF property
2201 Sweeney Drive Pittsburgh Post-Gazette, a Newspape, f General Circulation ll nights important to
CLINTON, PA 15026 LLHE tne
63- By iL Scott A Lane, Esa.
Phone 412-263-1338 y ZZ < Law Office of Soot Lane LLC
I hereby certify that the foregoing is the original Proof of Publication and receipt for the Advertising costs in the PO, Box 348
subject matter of said notice. Ingomar, PA 15127

 

 

Attorney For

 
